Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 18, 2021

                                     No. 04-20-00596-CV

                 IN THE INTEREST OF L.J.K. AND C.A.K., CHILDREN

                  From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI01008
                       Honorable Mary Lou Alvarez, Judge Presiding


                                        ORDER

        Appellant, who is acting pro se on appeal, appeals from orders entered in the underlying
suit affecting the parent-child relationship. Appellant’s brief was originally due on April 19,
2021, and he has been granted one previous extension until May 19, 2021. On May 17, 2021,
appellant filed a request for a ten-day extension of time.

       The motion is GRANTED and appellant’s brief is due no later than June 1, 2021.



                                                   _________________________________
                                                   Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of May, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court